PATTERSON, Presiding Justice:
This is an appeal from the Circuit Court of Marshall County which sustained a plea in bar of the appellee, Wayne Briscoe, and dismissed the case against him. The court found the appellant, Sam T. Robinson, had not complied with the requirements of Mississippi Code Annotated section 23-3-45 (1972) wherein “the contestant shall have the right forthwith to file with the circuit court ... a sworn copy of his said protest or complaint, together with a sworn petition . . . .”
The issue before the Court is whether the contestant in an election contest complies with the statute when he files a petition for judicial review and attaches to it an unsworn copy of the protest or complaint filed with the party executive committee. It is the opinion of the Court that all issues presented are controlled by Darnell v. Myres, 202 Miss. 767, 32 So.2d 684 (1947). The statute requires the protest or complaint to be sworn to.
*797The case was considered by a conference of the Judges en banc.
Affirmed.
GILLESPIE, C. J., and INZER, ROBERTSON, SUGG, WALKER and BROOM, JJ., concur.
SMITH, J., took no part.